Citation Nr: 0901279	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with a history 
of sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had active service from December 1989 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued the veteran's 40 
percent rating for his back disability.  His claims file was 
subsequently transferred to the St. Petersburg RO.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.

The veteran contends that his service-connected back 
disability is worse than currently evaluated.  His back 
disability is currently evaluated as 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board notes that in April 2008 the veteran testified that 
his disability has worsened since his last VA examination in 
May 2005.  He submitted that his pain has increased, as well 
as difficulty in performing his activities of daily living.  
He further reported pain radiating down both legs, whereas 
prior medical records had noted complaints involving the 
right lower extremity.  Under these circumstances the Board 
believes that the veteran should be afforded another VA 
examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  The RO/AMC should ensure that the 
veteran has been provided notice in 
connection with this claim consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) and 
the decision of the United States Court 
of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO/AMC should obtain and 
associate with the claims file any 
additional VA medical records pertaining 
to treatment the veteran received for his 
back since the last dated records in 
February 2008.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the current severity and 
manifestations of his degenerative disc 
disease.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's lumbar spine 
in detail, including range of motion 
testing.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if possible, 
in the additional degrees of limitation 
of motion.  The examiner should also 
discuss any neurological manifestations 
and/or periods of physical ordered bed 
rest associated with the veteran's back 
disability and attempt to quantify the 
degree of impairment of the lower 
extremities in terms of mild, moderate, 
moderately severe or severe incomplete 
paralysis of the affected nerve.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




